United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2587
                       ___________________________

                                  James W. Rus

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

          Nancy A. Berryhill, Acting Commissioner of Social Security

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                    Appeal from United States District Court
              for the Western District of Missouri - Jefferson City
                                ____________

                          Submitted: February 6, 2018
                           Filed: February 12, 2018
                                 [Unpublished]
                                ____________

Before BENTON, MURPHY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      James W. Rus appeals the district court’s1 order affirming the partially
unfavorable decision on his applications for supplemental security income and

     1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
disability insurance benefits. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

       Upon de novo review, this court agrees with the district court that substantial
evidence on the record as a whole, including new evidence the Appeals Council
considered, supports the partially unfavorable decision at issue here. See Harvey v.
Colvin, 839 F.3d 714, 715 (8th Cir. 2016). Specifically, the administrative law
judge’s (ALJ’s) adverse credibility determination is entitled to deference, and the
ALJ’s determination as to Rus’s residual functional capacity (RFC) is consistent with
the diagnostic test results and assessments of Rus’s medical providers. See Mabry v.
Colvin, 815 F.3d 386, 389 (8th Cir. 2016) (this court defers to ALJ’s credibility
determination if it is supported by good reasons and substantial evidence); Boyd v.
Colvin, 831 F.3d 1015, 1020 (8th Cir. 2016) (it is ALJ’s responsibility to determine
RFC based on all relevant evidence: medical records, observations of treating
physicians and others, and claimant’s own description of his limitations); Hensley v.
Colvin, 829 F.3d 926, 932 (8th Cir. 2016) (RFC is medical question and must be
supported by some evidence of claimant’s ability to function in the workplace). The
ALJ properly discounted the letter from a treating family nurse practitioner in
determining Rus’s RFC, because the letter was vague, conclusory, and speculative,
and appeared to be based solely on Rus’s reports, given that the nurse practitioner
saw Rus only twice. See McDade v. Astrue, 720 F.3d 994, 999-1000 (8th Cir. 2013)
(treating physician’s opinion may be discounted when it is based largely on
claimant’s own subjective reports of symptoms and limitations); Wildman v. Astrue,
596 F.3d 959, 964 (8th Cir. 2010) (treating physician’s opinion that is, among other
things, conclusory, cites no medical evidence, and provides little or no elaboration,
is properly discounted). Rus’s other arguments lack merit and were not raised below.

      The judgment is affirmed.
                     ______________________________



                                         -2-